Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-57 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 recites the limitation “the complementary threaded element “in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 57 is rejected because it depends from claim 56.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 53-57 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by Piras (US20180110369A1).

Regarding claim 53, Piras disclose a bean grinding apparatus (abstract), comprising: 
a body (figs.1-5: (11) (paragraph 0111); 
grinding burrs mounted in the body, the burrs comprising a non-driven burr (figs.1-5: (14b)) and a rotationally driven burr (figs.1-5: (14a)) (paragraph 0079), 
the rotationally driven burr (figs.1-5: (14a)) having a rotational axis (figs.1-5: (z)) about which it rotates; 
a drive motor (fig.5: (32)) operatively coupled to the rotationally driven burr (paragraph 0082); 
a grounds flow path defined within the body (paragraph 0095; fig.5: (13) and (16)) ; and 

wherein the exit spout defines a longitudinal axis (see fig.5 below) and the longitudinal axis of the exit spout is angled with respect to the rotational axis (figs.1-5: (z)) of the driven burr; 
wherein the rotationally driven burr (figs.1-5: (14a)) is an axially restrained inner grinding burr (paragraphs 0094-0097); 
wherein the non-driven burr (figs.1-5: (14b)) is a complementary, rotationally restrained and axially moveable outer grinding burr (paragraphs 0094-0097); 
wherein the apparatus further includes an outer burr support (fig.5: (38)) which defines a recess (fig.5: (19)) within which the outer burr is located (paragraph 0096); 
wherein an adjustment mechanism (fig.5: (35)) for axially moving the outer burr (figs.1-5: (14b)) towards or away from the inner burr (figs.1-5: (14a)); and wherein the adjustment mechanism counteracts the thrust exerted on the outer burr away from the inner burr that is generated during the grinding process (paragraphs 0092-0097).

Regarding claim 54, Piras disclose wherein the adjustment mechanism (fig.5: (35)) includes a biasing member (fig.5: (37)) which biases the outer burr away from the inner burr (paragraph 0097).  


Regarding claim 55, Piras disclose wherein the adjustment mechanism (fig.5: (35)) includes a threaded element (fig.5: (37)) carried by the outer burr support (fig.5: 

Regarding claim 56, Piras disclose the complementary threaded element carries an angularly adjustable setting ring (fig.5: (36)); and 
the complementary threaded element and the angularly adjustable setting ring have an indent and detent arrangement for maintaining the position of the angularly adjustable setting ring relative to the complimentary threaded element ( paragraph 0097).  

Regarding claim 57, Piras disclose the angularly adjustable setting ring (fig.5: (36)) is rotatable relative to the complementary threaded element and is rotatable with the complementary threaded element (paragraph 0097).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 58-64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Piras (US20180110369A1) in view of Krasznai (US20090032627A1).

Regarding claim 58, Piras disclose a reservoir defined by a reservoir body (figs.1-5: (the space below the cover (50)), wherein the reservoir is in communication with the grinding burrs (; and  
a cover (fig.5: (50)) hingedly coupled to the reservoir body (paragraph 0114);
the cover having a closed configuration in which the reservoir is covered by the cover and access to the reservoir is prevented, and an open configuration in which access to the reservoir is permitted (paragraph 0114), 
wherein the drive motor is an electric motor and includes an immobilising switch having an operating position which permits the operation of the motor, and an immobilised position in which operation of the motor is prevented (paragraph 0082 the electrical motor (32), and inherent any electrical motor having a switch for operating the motor); 
Regarding the limitation of “hingedly”, Piras disclose the cover can in any form (paragraph 0114), 


Piras does not disclose wherein the cover includes a switch engagement element (fig.1: (15)); and wherein the switch engagement element positions the immobilising switch in the operating position when the cover is in its closed configuration.  

Krasznai teaches a bean grinding apparatus (abstract), comprising:
a cover (fig.1: (4)) includes a switch engagement element (fig.2: (17)); and wherein the switch engagement element positions the immobilising switch (fig.2: (16)) in the operating position when the cover is in its closed configuration (paragraph 0014 and claim 1).

Both of the prior arts of Piras and Krasznai are related for a bean grinding apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Piras to have the cover includes a switch engagement element; and wherein the switch engagement element positions the immobilising switch in the operating position when the cover is in its closed configuration as taught by Krasznai, since it has been held that 

Regarding claim 59, Krasznai teaches the immobilising switch (fig.2: (16)) is biased to its immobilised position (paragraphs 0012 and 0014).  

Regarding claim 60, Krasznai teaches the immobilising switch (fig.2: (16)) interrupts power to the electric motor when in its immobilised position (paragraphs 0012 and 0014).  


    PNG
    media_image1.png
    430
    608
    media_image1.png
    Greyscale
Regarding claim 61, Krasznai teaches the switch engagement element (fig.2: (17)) comprises a projecting rod and the immobilising switch (fig.2: (16)) defines an apertures which is sized and configured to receive therein the projecting rod (the element (see fig.2 below: the element (17) for receiving the projecting part of element (16)).  








Regarding claim 62, Piras disclose the reservoir (figs.1-5: (the space below the cover (50)) includes an opening and the cover covers the entirety of the reservoir opening when in its closed configuration (paragraph 0014).

Regarding claim 63, Krasznai teaches the cover is transparent (paragraph 0012 and claim 4).  

Regarding claim 64, Krasznai teaches at least one of the cover and the reservoir body includes a latch configured to releasably retain the cover in its closed configuration (paragraph 0014: figs.1-2: the cover (4) having a rim (15) for safely positioned on the top cover of the housing (3) “corresponding to latch”.

Regarding claim 66, Piras disclose wherein the adjustment mechanism includes a manual controller; and the cover further covers the manual controller when in its closed configuration (paragraph 0087).  


Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Piras (US20180110369A1) in view of Krasznai (US20090032627A1) as applied to claim 58, and further in view of Kanner (US20180228319A1).

Regarding claim 65, Piras in view of Krasznai does not disclose the latch is a magnetic latch.  
Kanner teaches a bean grinding apparatus (abstract), comprising: 
a cover is secured to the spice grinder via a magnet (paragraph 0093).

All the prior arts of Piras, Krasznai and Kanner are related for a bean grinding apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Piras in view of Krasznai to have the latch is a magnetic latch as taught by Kanner, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Piras (US20180110369A1) in view of non-patent literature (wood collector, first available date 11/02/2016).

Regarding claim 67, Piras disclose a base element (fig.: (the bottom part of element (11))); 
and a grounds collector platform located on the base element, wherein the grounds collector platform is located below the outlet of the exit spout, defines a grounds collector receiving portion (paragraph 0047: container)
Piras does not disclose the grounds collector is formed from wood.  
wood collector teaches a bean grinding apparatus (abstract), comprising:
a collector is formed from wood (see fig. below).
Both of the prior arts of Lothar and non-patent literature (wood collector) are related for a bean grinding apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Piras to have the grounds collector is formed from wood as taught by non-patent literature (wood collector), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


    PNG
    media_image2.png
    417
    506
    media_image2.png
    Greyscale
























Claims 38-48 are rejected under 35 U.S.C. 103 as being unpatentable over Lothar (DE891727C attached NPL, English Machine translation) in view of Bosch (DE9115709U1 attached NPL, English Machine translation). 

Regarding claim 38, Lothar disclose a bean grinding apparatus (paragraph 13), comprising: 
a body (fig.: (19)); 
grinding burrs mounted in the body, the burrs comprising a non-driven burr (fig.: (35)) and a rotationally driven burr (fig.: (14)) (paragraphs 118-119), 
the rotationally driven burr having a rotational axis ((see fig. below) about which it rotates; 
a drive motor (fig.: (12)) operatively coupled to the rotationally driven burr; 
a grounds flow path (see fig. below) defined within the body; and 
an exit spout (fig.: (22)), 
the exit spout having an inlet in communication with the grounds flow path and an outlet (see fig. below); 
wherein the exit spout defines a longitudinal axis (see fig. below) and the longitudinal axis of the exit spout is angled with respect to the rotational axis ((see fig. below) of the driven burr; 
wherein both the rotational axis and the longitudinal axis of the exit spout are angled with respect to a vertical plane (see fig. below); 

Lothar does not disclose wherein the apparatus further includes a grounds directing element located below the burrs; and wherein the grounds directing element includes one or more fingers which sweep the grounds into the grounds flow path.

Bosch teaches a bean grinding apparatus (paragraph 51-56), comprising: 
a body (fig.1: (34)); 
grinding burrs mounted in the body, the burrs comprising a non-driven burr (fig.1: (50)) and a rotationally driven burr (fig.1: (26)) (paragraphs 193-199); and 
a grounds directing element (fig.1: (52)) located below the burrs (fig.1: (26) and (50)) (paragraph 141); and 
wherein the grounds directing element includes one or more fingers (fig.1: (54)) which sweep the grounds into a grounds flow path (fig.1: (38)) (paragraph 223).

Both of the prior arts of Lothar and Bosch are related for a bean grinding apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lothar to include a grounds directing element located below the burrs; and wherein the grounds directing element includes one or more fingers which sweep the grounds into the grounds flow path as taught by Bosch, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 39, Lothar disclose wherein the rotational axis (see fig. below) and the longitudinal axis of the exit spout (see fig. below) form an inverted V.  

Regarding claim 40, Lothar disclose wherein the non-driven burr is a stationary burr fig.: (35)) (paragraph 118).  .


    PNG
    media_image3.png
    798
    742
    media_image3.png
    Greyscale


















Regarding claim 41, Lothar does not explicitly disclose wherein the angle defined between the rotational axis and the longitudinal axis of the spout is from 10 degrees to 45 degrees.  
Lothar concerned about the angle of the rotational axis (fig.: the orientation of shaft (13)) (paragraphs 22 and 36);

It would have been obvious to one having ordinary skill in the art at the time the invention was made to Lothar to modify the angle of the rotational axis to have the angle defined between the rotational axis and the longitudinal axis of the spout is from 10 degrees to 45 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 42, Lothar does wherein the rotational axis (see fig. above) intersects with the longitudinal axis (see fig. above) of the exit spout, and the point of intersection is located within the body.  

Regarding claim 43, Bosch teaches the apparatus defines a cavity (fig.1: (56)) below the burrs fig.1: (26) and (50)) and the grounds directing element (fig.1: (54)) is located within the cavity (paragraphs 196-210).  


Regarding claim 44, Lothar does the apparatus further includes a base element (fig.: (17)); and the body (fig.: (19)) of the apparatus is coupled to one end of the base element and an opposite end of the base element defines a grounds collector aperture (fig.: see the aperture at element (24)) and the grounds collector aperture is located vertically below the exit spout outlet (see fig. above).  

Regarding claim 45, Lothar does the rotationally driven burr (fig.: (14)) is an inner grinding burr; 
the non-driven burr (fig.: (35)) is a complementary outer grinding burr; 
the inner burr (fig.: (14)) is carried by a shaft (fig.: (13)); 
a bearing journals (see fig. above) the shaft (fig.: (13)) for rotation about the rotational axis (see fig. above); 
the apparatus further includes an outer burr support (fig.: (22)) which supports the outer burr (fig.: (35)); 
the outer burr support (fig.: (22)) defines a recess (see fig. above) within which the outer burr (fig.: (35)) is located; 
and the bearing (see fig. above)  is arranged concentrically with respect to the recess (see fig. above), such that the inner burr (fig.: (14))  is located concentrically with respect to the outer burr (fig.: (35)).  

Regarding claim 46, Lothar does wherein the outer burr support (fig.: (22)) is defined by or carried by the body (fig.: (19)), such that the outer burr support is fixed relative to the body.  

Regarding claim 47, Lothar does wherein: the apparatus further includes a bearing support plate located within the recess (see fig. above); and the bearing is carried by the bearing support plate.  

Regarding claim 48, Lothar does not explicitly disclose wherein the bearing is a combined journal and thrust bearing.  
Lothar disclose the shaft (13) is connected to bearing (see fig. above)
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the bearing mechanism of Lothar by any equivalent bearing mechanism, since it has held to be an obvious equivalent in order to choose a fastening mechanism that is cost effective and easy to install. In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over over Lothar (DE891727C attached NPL, English Machine translation) in view of Bosch (DE9115709U1 attached NPL, English Machine translation) as applied to claims 38, and further in view of Anton (DE3503701A1 attached NPL, English Machine translation).
Lothar does not disclose wherein the apparatus further includes an outer burr adjustment mechanism which adjusts the axial location of the outer burr relative to the inner burr.
Anton disclose a bean grinding apparatus (paragraph 13), comprising: 

wherein an adjustment mechanism (fig.1: (50)) for axially moving the outer burr (fig.1: (46)) towards or away from the inner burr (fig.1: (46)) (paragraph 110).
Both of the prior arts of Lothar and Anton are related for a bean grinding apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lothar to include an outer burr adjustment mechanism which adjusts the axial location of the outer burr relative to the inner burr as taught by Anton, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Lothar (DE891727C attached NPL, English Machine translation) in view of Bosch (DE9115709U1 attached NPL, English Machine translation) as applied to claims 38 and 53 above, and further in view of non-patent literature (wood collector, first available date 11/02/2016).

Regarding claim 50, Lothar disclose a base element (fig.: (17)); 
and a grounds collector platform (fig.: (25)) located on the base element, 
wherein the grounds collector platform is located below the outlet of the exit spout (see fig. above), defines a grounds collector receiving portion.
Lothar in view of Bosch does not disclose the grounds collector is formed from wood.  
wood collector teaches a bean grinding apparatus (abstract), comprising:
a collector is formed from wood (see fig. below).
Both of the prior arts of Lothar and non-patent literature (wood collector) are related for a bean grinding apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lothar to have the grounds collector is formed from wood as taught by non-patent literature (wood collector) , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

    PNG
    media_image2.png
    417
    506
    media_image2.png
    Greyscale











Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over over Lothar (DE891727C attached NPL, English Machine translation) in view of Bosch (DE9115709U1 attached NPL, English Machine translation) as applied to claims 38 above, and further in view of Krasznai (US20090032627A1).

Regarding claim 51, Lothar disclose a reservoir (fig.: (23)) defined by a reservoir body, 
wherein the reservoir is in communication with the grinding burrs (fig.: (14) and (35)); and 
a cover hingedly coupled to the reservoir body, 
the cover having a closed configuration in which the reservoir is covered by the cover and access to the reservoir is prevented, and an open configuration in which access to the reservoir is permitted (paragraph 11); 
wherein the drive motor is an electric motor and includes an immobilising switch having an operating position which permits the operation of the motor, and an immobilised position in which operation of the motor is prevented (paragraphs 13 and 78: the electrical motor (12), and inherent any electrical motor having a switch for operating the motor);
 Lothar in view of Bosch does not disclose wherein the cover includes a switch engagement element; and wherein the switch engagement element positions the immobilising switch in the operating position when the cover is in its closed configuration.  

Krasznai teaches a bean grinding apparatus (abstract), comprising:
a cover (fig.1: (4)) includes a switch engagement element (fig.2: (17)); and wherein the switch engagement element positions the immobilising switch (fig.2: (16)) in the operating position when the cover is in its closed configuration (paragraph 0014 and claim 1).

Both of the prior arts of Lothar and Krasznai are related for a bean grinding apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lothar to have the cover includes a switch engagement element; and wherein the switch engagement element positions the immobilising switch in the operating position when the cover is in its closed configuration as taught by Krasznai, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 52, Krasznai teaches the lid is transparent (paragraph 0012 and claim 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Siegfried (DE3535119A1).

Siegfried disclose a bean grinding apparatus, comprising:
an exit spout defines a longitudinal axis and the longitudinal axis of the exit spout is angled with respect to the rotational axis of the driven burr; wherein both the rotational axis and the longitudinal axis of the exit spout are angled with respect to a vertical plane (fig.1 and paragraphs 67-69)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/FAYE FRANCIS/           Primary Examiner, Art Unit 3725